Citation Nr: 1754961	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  10-00 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for residuals of a head injury (to include dementia/brain disease). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from October 1960 to October 1964, followed by subsequent service in the Air Force Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington.  

This claim was previously before the Board in October 2015, at which time it was remanded for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).

These elements are satisfied, as the Veteran has a current diagnosis of dementia.  There is also a treatment record indicating that the Veteran was involved in a motor vehicle accident in June 1976.  The Veteran submitted correspondence stating that, after the accident, he needed to be treated for a number of injuries, including injuries to his head.  There is insufficient competent medical evidence on file to make a decision on the claim for service connection.  Consequently, the Veteran must be scheduled for a VA examination before the residuals of a head injury claim, to include dementia/brain disease, can be decided on the merits.  See McLendon, 20 Vet. App. 79; 38 C.F.R. § 3.159(c).  

Finally, as the resolution of the claim for service connection for residuals of a head injury, to include dementia/brain disease, might impact the issue of entitlement to service connection for PTSD and depression, the issues are inextricably intertwined, and the claim for service connection for PTSD and depression must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate any outstanding medical records with the electronic claims file from August 2015 to the present.  

2.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his current residuals of a head injury, to include dementia/brain disease.  The examiner must review the claims file, including this REMAND, and must note that review in the report.  The examiner should consider the Veteran's reports of his in-service experiences, including a motor vehicle accident in June 1976 and his experiences as a boxer for his unit.

Opine whether it is at least as likely as not (50 percent or greater probability) that the current residuals of a head injury, to include dementia/brain disease, are due to the Veteran's service, to include a motor vehicle accident and experiences as a boxer for his unit.

Opine whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder, to include PTSD and depression, is due to the Veteran's head injury, to include a motor vehicle accident and experiences as a boxer for his unit.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3.  Thereafter, the RO should readjudicate the issues of entitlement to service connection for service connection PTSD and depression, and entitlement to service connection for residuals of a head injury (to include dementia/brain disease).  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

